Citation Nr: 0840658	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The veteran served on active duty from January to June 1998, 
from March to May 2003 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
RO in Sioux Falls, South Dakota, which denied service 
connection for tinnitus.  


FINDING OF FACT

The veteran's tinnitus is not related to a disease, injury, 
or event in service to include any  inservice noise exposure.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for tinnitus.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records were 
obtained from the South Dakota Army National Guard.  His VA 
medical records are in the file.  The veteran stated in an 
August 2006 submission that he had no additional evidence to 
submit.  He has identified no private medical records 
relevant to the claim.   The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his tinnitus can be directly attributed 
to service.  Further examination or opinion is not needed on 
the tinnitus claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The veteran contends that he has tinnitus as a result of 
noise exposure from his work as a mechanic and from gunfire, 
road noise, vehicle noise, and air compressor noise during 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran was diagnosed with tinnitus at his October 2006 
VA examination in connection with this claim.  The Board is 
satisfied with the evidence of current disability.

The veteran claims that he has had tinnitus since December 
2004.  The veteran was deployed to Iraq in January 2004.  His 
DD 214 reflects that he was a mechanic during service.  The 
Board acknowledges that the veteran's description of noise 
exposure is consistent with his service as a mechanic.  

The veteran's service treatment records do not reflect 
complaints, treatment or a diagnosis of tinnitus.  The 
veteran completed two post-deployment medical histories, one 
in January and one in February 2005.  On both, he denied 
ringing in the ears.  The veteran made no contemporaneous 
complaint in his treatment records.

Shortly after separation from service, the veteran began 
seeking treatment through VA.  In August 2005, the veteran 
established care at the Sioux Falls VA Medical Center.  At 
his initial evaluation, he had complaints of rhinitis, 
sneezing and increased snoring, which started while he was in 
Iraq.  The evaluation indicates that the veteran expressly 
denied tinnitus at that time.  

The veteran has a January 2006 audiology consultation.  The 
veteran had complaints of some hearing difficulty since his 
return from Iraq.  The veteran also stated that he had 
noticed since his return a bilateral higher-pitched ringing 
sound in both ears.  He stated that it occurs about once a 
week and may last roughly five minutes.  The veteran was 
evaluated and his hearing found to be in the normal range.  A 
Distortion Product Otoacoustic Emission (DPOAE) test 
indicated normal outer hair cell functioning in both ears, 
borderline normal at 3000 Hertz in both ears.  

The veteran was seen for an October 2006 VA examination as 
noted above.  The veteran recounted his pre-service noise 
exposure of hunting, motorcycle riding and occupational noise 
exposure working maintenance at a dam.  He stated that he 
wore hearing protection around loud noise.  The veteran 
reported inservice noise exposure from work as a mechanic and 
from gunfire, road noise, vehicle noise, and air compressor 
noise.  The veteran also reported using hearing protection 
during service.  

The medical examiner reviewed the veteran's claim file, 
including his service treatment records and VA treatment 
records, noting the history laid out above.  On testing, the 
veteran's hearing was within normal limits in all tested 
ranges in both ears.  The medical examiner noted that the 
veteran had denied tinnitus on several occasions prior to and 
after separation.  The medical examiner also indicated that 
the veteran's DPOAE test results did not conform to noise 
exposure related tinnitus.  If the noise exposure had caused 
tinnitus, the medical examiner expected that the outer hair 
cell functioning would have been impaired.  In sum, the 
medical examiner concluded that, because the veteran had 
denied tinnitus in the contemporaneous service records and 
the DPOAE testing did not conform to noise exposure, the 
veteran's tinnitus was not at least as likely as not related 
to inservice noise exposure.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the evidence is against a finding that the 
veteran's tinnitus was incurred in or is related to service.  
The veteran does report that he has tinnitus, which began 
prior to his return from Iraq.  The veteran's military 
occupation is one which would expose him to noise.  The 
veteran's contemporaneous statements, however, indicate 
otherwise.  The medical examiner's opinion, noting his 
reported history and his testing results, indicates that the 
veteran's current tinnitus is not related to his inservice 
noise exposure.  As the veteran's statements are in conflict 
with themselves, the Board can afford them little weight.  
The medical examiner's opinion and the testing results weigh 
heavily against the claim.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's tinnitus was incurred in 
or is related to his inservice noise exposure.  Service 
connection must be denied.  See Hickson, supra.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


